THREADGILL, Acting Chief Judge.
We affirm the sentences imposed against the appellant following revocation of his community control. The trial court’s order of revocation, however, reflects violations of community control which were never established at the revocation hearing. We therefore remand for the trial court to strike those portions of the order which reflect violations of condition ‘5’ by the commission of new offenses and a violation *1224of condition ‘6’ by a positive urinalysis for marijuana.
Affirmed; remanded.
ALTENBERND, J., and STOUTAMIRE, R. GRABLE, Associate Judge, concur.